                                          Case:19-00970-jtg                       Doc #:22 Filed: 04/04/19                    Page 1 of 42
               Fill in this information to identify your case and this filing:

 Debtor 1                    Isaac Arnold Sissell
                             First Name                             Middle Name                     Last Name

 Debtor 2                    Krista Ann Sissell
 (Spouse, if filing)         First Name                             Middle Name                     Last Name


 United States Bankruptcy Court for the:                     WESTERN DISTRICT OF MICHIGAN, GRAND RAPIDS DIVISION

 Case number            19-00970                                                                                                                             Check if this is an
                                                                                                                                                              amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                       12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

    No. Go to Part 2.
    Yes.       Where is the property?




 1.1                                                                        What is the property? Check all that apply

                                                                                   Single-family home                         Do not deduct secured claims or exemptions. Put
        1227 190th Ave                                                                                                         the amount of any secured claims on Schedule D:
        Street address, if available, or other description                         Duplex or multi-unit building
                                                                                                                               Creditors Who Have Claims Secured by Property .
                                                                                    Condominium or cooperative
                                                                              
                                                                                   Manufactured or mobile home
                                                                                                                               Current value of the       Current value of the
        Morley                            MI        49336-8702                     Land                                       entire property?           portion you own?
        City                              State          ZIP Code                  Investment property                              $180,000.00                 $180,000.00
                                                                                   Timeshare
                                                                                                                               Describe the nature of your ownership interest
                                                                                   Other                                      (such as fee simple, tenancy by the entireties, or
                                                                            Who has an interest in the property? Check one     a life estate), if known.
                                                                                   Debtor 1 only                              Husband and Wife
        Mecosta                                                                    Debtor 2 only
        County                                                                     Debtor 1 and Debtor 2 only
                                                                                   At least one of the debtors and another       Check if this is community property
                                                                                                                                   (see instructions)
                                                                            Other information you wish to add about this item, such as local
                                                                            property identification number:

                                                                            PPN: 54-13-026-020-200


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
    you have attached for Part 1. Write that number here...........................................................................=>                         $180,000.00
 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                              Schedule A/B: Property                                                                    page 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                                   Case:19-00970-jtg                   Doc #:22 Filed: 04/04/19                       Page 2 of 42
 Debtor 1
 Debtor 2         Sissell, Isaac Arnold & Sissell, Krista Ann                                                  Case number (if known)     19-00970

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

    No
    Yes

  3.1    Make:       Chrysler                               Who has an interest in the property? Check one
                     Town and                                                                                          Do not deduct secured claims or exemptions. Put
                     Country/Voyager/Gran                                                                              the amount of any secured claims on Schedule D:
         Model:      d                                       Debtor 1 only                                            Creditors Who Have Claims Secured by Property .
         Year:       2008                                    Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                                Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                  At least one of the debtors and another
        VIN: 2A8HR54P48R823036;
        Progressive Ins.                                     Check if this is community property                                  $200.00                    $200.00
                                                               (see instructions)



  3.2    Make:       Ford                                   Who has an interest in the property? Check one             Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      F150 Pickup 2WD                         Debtor 1 only                                            Creditors Who Have Claims Secured by Property .
         Year:       2001                                    Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                                Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                  At least one of the debtors and another
        VIN: 1FTNX21L21ED11133;
        Progressive Ins                                      Check if this is community property                                  $500.00                    $500.00
                                                               (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

    No
    Yes


 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
   .you have attached for Part 2. Write that number here.............................................................................=>                    $700.00

 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                            Current value of the
                                                                                                                                              portion you own?
                                                                                                                                              Do not deduct secured
                                                                                                                                              claims or exemptions.
6. Household goods and furnishings
    Examples: Major appliances, furniture, linens, china, kitchenware
    No
     Yes.    Describe.....
                                   Household goods and furnishings - no one item valued greter
                                   than $600.00                                                                                                             $1,250.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
               including cell phones, cameras, media players, games
    No
     Yes.    Describe.....
                                   TVs and computer                                                                                                         $1,000.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections; other
               collections, memorabilia, collectibles
     No
Official Form 106A/B                                                 Schedule A/B: Property                                                                        page 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                                           Case:19-00970-jtg                                Doc #:22 Filed: 04/04/19              Page 3 of 42
 Debtor 1
 Debtor 2          Sissell, Isaac Arnold & Sissell, Krista Ann                                                              Case number (if known)   19-00970

     Yes.       Describe.....

9. Equipment for sports and hobbies
    Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools; musical
              instruments
     No
     Yes.       Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    No
     Yes.       Describe.....
                                            Ruger 9 mm - $200.00; Remington 12 ga - $200.00                                                                          $400.00


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    No
     Yes.       Describe.....
                                            Clothing                                                                                                                 $400.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
     No
     Yes.       Describe.....

13. Non-farm animals
     Examples: Dogs, cats, birds, horses
     No
     Yes.       Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
     No
     Yes.       Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached for
     Part 3. Write that number here ..............................................................................                                              $3,050.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                           Current value of the
                                                                                                                                                       portion you own?
                                                                                                                                                       Do not deduct secured
                                                                                                                                                       claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
     Yes................................................................................................................
17. Deposits of money
     Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
    No
    Yes........................                                     Institution name:

                                                                                                 West Michigan Credit Union
                                              17.1.       Savings Account                        Account ending 5080                                                    $5.00

                                                                                                 West Michigan Credit Union
                                              17.2.       Checking Account                       Account ending 5080                                                   $14.00


Official Form 106A/B                                                                     Schedule A/B: Property                                                          page 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                                      Case:19-00970-jtg                  Doc #:22 Filed: 04/04/19                     Page 4 of 42
 Debtor 1
 Debtor 2        Sissell, Isaac Arnold & Sissell, Krista Ann                                                    Case number (if known)   19-00970

                                                                              Fifth Third Bank
                                        17.3.    Checking Account             Account ending 9549                                                           $0.73


18. Bonds, mutual funds, or publicly traded stocks
     Examples: Bond funds, investment accounts with brokerage firms, money market accounts
     No
     Yes..................                     Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
     joint venture
     No
     Yes.     Give specific information about them...................
                                     Name of entity:                                                             % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers¶ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
     No
     Yes. Give specific information about them
                                           Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
     Yes. List each account separately.
                                        Type of account:                      Institution name:

22. Security deposits and prepayments
     Your share of all unused deposits you have made so that you may continue service or use from a company
     Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
     No
     Yes. .....................                                              Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
     No
     Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
     No
     Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
     No
     Yes.     Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
     Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
     No
     Yes.     Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
     No
     Yes.     Give specific information about them...

 Money or property owed to you?                                                                                                            Current value of the
                                                                                                                                           portion you own?
                                                                                                                                           Do not deduct secured
                                                                                                                                           claims or exemptions.




Official Form 106A/B                                                   Schedule A/B: Property                                                                page 4
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                                     Case:19-00970-jtg                        Doc #:22 Filed: 04/04/19                              Page 5 of 42
 Debtor 1
 Debtor 2        Sissell, Isaac Arnold & Sissell, Krista Ann                                                                Case number (if known)         19-00970

28. Tax refunds owed to you
    No
     Yes. Give specific information about them, including whether you already filed the returns and the tax years.......

                                                           Anticipated 2018 tax refunds                                            Federal                                $6,388.00


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
     No
     Yes. Give specific information......

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers¶ compensation, Social Security benefits;
              unpaid loans you made to someone else
     No
     Yes.     Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner¶s, or renter¶s insurance
     No
     Yes. Name the insurance company of each policy and list its value.
                                           Company name:                                                         Beneficiary:                                 Surrender or refund
                                                                                                                                                              value:

32. Any interest in property that is due you from someone who has died
     If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because someone has
     died.
     No
     Yes.     Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
     No
     Yes.     Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
     No
     Yes.     Describe each claim.........

35. Any financial assets you did not already list
     No
     Yes.     Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached for
     Part 4. Write that number here.....................................................................................................................              $6,407.73

 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
    No. Go to Part 6.
    Yes.    Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       No. Go to Part 7.
       Yes.    Go to line 47.
Official Form 106A/B                                                        Schedule A/B: Property                                                                             page 5
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                                         Case:19-00970-jtg                           Doc #:22 Filed: 04/04/19                                    Page 6 of 42
 Debtor 1
 Debtor 2         Sissell, Isaac Arnold & Sissell, Krista Ann                                                                           Case number (if known)   19-00970


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
     Examples: Season tickets, country club membership
     No
     Yes. Give specific information.........

 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                      $0.00

 Part 8:         List the Totals of Each Part of this Form


 55. Part 1: Total real estate, line 2 ......................................................................................................................               $180,000.00
 56. Part 2: Total vehicles, line 5                                                                               $700.00
 57. Part 3: Total personal and household items, line 15                                                        $3,050.00
 58. Part 4: Total financial assets, line 36                                                                    $6,407.73
 59. Part 5: Total business-related property, line 45                                                               $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                      $0.00
 61. Part 7: Total other property not listed, line 54                                             +                 $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $10,157.73              Copy personal property total           $10,157.73

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                       $190,157.73




Official Form 106A/B                                                               Schedule A/B: Property                                                                          page 6
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                                       Case:19-00970-jtg                  Doc #:22 Filed: 04/04/19                      Page 7 of 42
              Fill in this information to identify your case:

 Debtor 1                 Isaac Arnold Sissell
                          First Name                        Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                      Last Name


                                                    WESTERN DISTRICT OF MICHIGAN, GRAND RAPIDS
 United States Bankruptcy Court for the:            DIVISION

 Case number           19-00970
 (if known)
                                                                                                                                             Check if this is an
                                                                                                                                              amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                        4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill
out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if
known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any
applicable statutory limit. Some exemptions²such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds²may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the exemption
to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited to the
applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
       You are claiming state and federal nonbankruptcy exemptions.                11 U.S.C. § 522(b)(3)

       You are claiming federal exemptions.         11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on           Current value of the       Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                   portion you own
                                                              Copy the value from        Check only one box for each exemption.
                                                              Schedule A/B

 Debtor 1 Exemptions
   Chrysler                                                                                                                       11 USC § 522(d)(5)
   Town and Country/Voyager/Grand
                                                                          $200.00                                    $100.00
   Voy. 2WD                                                                                   100% of fair market value, up to
   2008                                                                                        any applicable statutory limit
   Line from Schedule A/B: 3.1

      Ford                                                                                                                        11 USC § 522(d)(2)
      F150 Pickup 2WD
                                                                          $500.00                                    $250.00
      2001                                                                                    100% of fair market value, up to
      Line from Schedule A/B: 3.2                                                              any applicable statutory limit

      Household goods and furnishings -                                                                                           11 USC § 522(d)(3)
      no one item valued greter than
                                                                      $1,250.00                                      $625.00
      $600.00                                                                                 100% of fair market value, up to
      Line from Schedule A/B: 6.1                                                              any applicable statutory limit

      TVs and computer                                                                                                            11 USC § 522(d)(3)
      Line from Schedule A/B: 7.1
                                                                      $1,000.00                                      $500.00
                                                                                              100% of fair market value, up to
                                                                                               any applicable statutory limit




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                            page 1 of 4
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                                   Case:19-00970-jtg                  Doc #:22 Filed: 04/04/19                    Page 8 of 42

     Brief description of the property and line on          Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
     Schedule A/B that lists this property                  portion you own
                                                            Copy the value from    Check only one box for each exemption.
                                                            Schedule A/B

     Ruger 9 mm - $200.00; Remington                                                                                        11 USC § 522(d)(5)
     12 ga - $200.00
                                                                      $400.00                                  $200.00
     Line from Schedule A/B: 10.1                                                      100% of fair market value, up to
                                                                                        any applicable statutory limit

     Clothing                                                                                                               11 USC § 522(d)(3)
     Line from Schedule A/B: 11.1
                                                                      $400.00                                  $200.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     West Michigan Credit Union                                                                                             11 USC § 522(d)(5)
     Account ending 5080
                                                                         $5.00                                    $2.50
     Line from Schedule A/B: 17.1                                                      100% of fair market value, up to
                                                                                        any applicable statutory limit

     West Michigan Credit Union                                                                                             11 USC § 522(d)(5)
     Account ending 5080
                                                                       $14.00                                     $7.00
     Line from Schedule A/B: 17.2                                                      100% of fair market value, up to
                                                                                        any applicable statutory limit

     Fifth Third Bank                                                                                                       11 USC § 522(d)(5)
     Account ending 9549
                                                                         $0.73                                    $0.73
     Line from Schedule A/B: 17.3                                                      100% of fair market value, up to
                                                                                        any applicable statutory limit

     Anticipated 2018 tax refunds                                                                                           11 USC § 522(d)(5)
     Line from Schedule A/B: 28.1
                                                                   $6,388.00                                 $3,194.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

 3. Are you claiming a homestead exemption of more than $170,350
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
          No
          Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                  No
                  Yes




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                     page 2 of 4
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                                      Case:19-00970-jtg                   Doc #:22 Filed: 04/04/19                      Page 9 of 42

 Fill in this information to identify your case:

 Debtor 1
                         First Name                         Middle Name                      Last Name

 Debtor 2                Krista Ann Sissell
 (Spouse if, filing)     First Name                         Middle Name                      Last Name


                                                    WESTERN DISTRICT OF MICHIGAN, GRAND RAPIDS
 United States Bankruptcy Court for the:            DIVISION

 Case number           19-00970
 (if known)
                                                                                                                                             Check if this is an
                                                                                                                                              amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                        4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill
out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if
known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any
applicable statutory limit. Some exemptions²such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds²may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the exemption
to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited to the
applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
       You are claiming state and federal nonbankruptcy exemptions.                11 U.S.C. § 522(b)(3)

       You are claiming federal exemptions.         11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on           Current value of the       Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                   portion you own
                                                              Copy the value from        Check only one box for each exemption.
                                                              Schedule A/B

 Debtor 2 Exemptions
   Chrysler                                                                                                                       11 USC § 522(d)(5)
   Town and Country/Voyager/Grand
                                                                          $200.00                                    $100.00
   Voy. 2WD                                                                                   100% of fair market value, up to
   2008                                                                                        any applicable statutory limit
   Line from Schedule A/B: 3.1

      Ford                                                                                                                        11 USC § 522(d)(2)
      F150 Pickup 2WD
                                                                          $500.00                                    $250.00
      2001                                                                                    100% of fair market value, up to
      Line from Schedule A/B: 3.2                                                              any applicable statutory limit

      Household goods and furnishings -                                                                                           11 USC § 522(d)(3)
      no one item valued greter than
                                                                      $1,250.00                                      $625.00
      $600.00                                                                                 100% of fair market value, up to
      Line from Schedule A/B: 6.1                                                              any applicable statutory limit

      TVs and computer                                                                                                            11 USC § 522(d)(3)
      Line from Schedule A/B: 7.1
                                                                      $1,000.00                                      $500.00
                                                                                              100% of fair market value, up to
                                                                                               any applicable statutory limit




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                            page 3 of 4
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                                  Case:19-00970-jtg                  Doc #:22 Filed: 04/04/19                    Page 10 of 42

     Brief description of the property and line on          Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
     Schedule A/B that lists this property                  portion you own
                                                            Copy the value from    Check only one box for each exemption.
                                                            Schedule A/B
     Ruger 9 mm - $200.00; Remington                                                                                        11 USC § 522(d)(5)
     12 ga - $200.00
                                                                      $400.00                                  $200.00
     Line from Schedule A/B: 10.1                                                      100% of fair market value, up to
                                                                                        any applicable statutory limit

     Clothing                                                                                                               11 USC § 522(d)(3)
     Line from Schedule A/B: 11.1
                                                                      $400.00                                  $200.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     West Michigan Credit Union                                                                                             11 USC § 522(d)(5)
     Account ending 5080
                                                                         $5.00                                    $2.50
     Line from Schedule A/B: 17.1                                                      100% of fair market value, up to
                                                                                        any applicable statutory limit

     West Michigan Credit Union                                                                                             11 USC § 522(d)(5)
     Account ending 5080
                                                                       $14.00                                     $7.00
     Line from Schedule A/B: 17.2                                                      100% of fair market value, up to
                                                                                        any applicable statutory limit

     Anticipated 2018 tax refunds                                                                                           11 USC § 522(d)(5)
     Line from Schedule A/B: 28.1
                                                                   $6,388.00                                 $3,194.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
          No
          Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                  No
                  Yes




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                     page 4 of 4
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                                     Case:19-00970-jtg                    Doc #:22 Filed: 04/04/19                          Page 11 of 42
              Fill in this information to identify your case:

 Debtor 1                   Isaac Arnold Sissell
                            First Name                      Middle Name                      Last Name

 Debtor 2                   Krista Ann Sissell
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


                                                     WESTERN DISTRICT OF MICHIGAN, GRAND RAPIDS
 United States Bankruptcy Court for the:             DIVISION

 Case number           19-00970
 (if known)
                                                                                                                                                        Check if this is an
                                                                                                                                                         amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
        No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                               Column A                Column B                   Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As      Amount of claim         Value of collateral        Unsecured
 much as possible, list the claims in alphabetical order according to the creditor ¶s name.                    Do not deduct the       that supports this         portion
                                                                                                               value of collateral.    claim                      If any
 2.1     Selene Finance                           Describe the property that secures the claim:                  $192,220.00                $180,000.00              $12,220.00
         Creditor's Name
                                                  1227 190th Ave, Morley, MI
                                                  49336-8702
                                                  PPN: 54-13-026-020-200
         9990 Richmond Ave Ste                    As of the date you file, the claim is: Check all that
         400                                      apply.
         Houston, TX 77042-4546                    Contingent
         Number, Street, City, State & Zip Code    Unliquidated
                                                   Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
  Debtor 1 only                                   An agreement you made (such as mortgage or secured
                                                       car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                      Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another         Judgment lien from a lawsuit
  Check if this claim relates to a                Other (including a right to offset)    First Mortgage
       community debt

 Date debt was incurred          06/15/2007                Last 4 digits of account number        3516


 Add the dollar value of your entries in Column A on this page. Write that number here:                                 $192,220.00
 If this is the last page of your form, add the dollar value totals from all pages.
 Write that number here:                                                                                                $192,220.00

 Part 2:       List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.


          Name, Number, Street, City, State & Zip Code                                             On which line in Part 1 did you enter the creditor?   2.1
          Selene Finance
          PO Box 422039                                                                            Last 4 digits of account number    3516
          Houston, TX 77242-4239




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                              page 1 of 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                                  Case:19-00970-jtg           Doc #:22 Filed: 04/04/19                    Page 12 of 42

 Debtor 1 Isaac Arnold Sissell                                                           Case number (if known)          19-00970
             First Name                Middle Name             Last Name
 Debtor 2 Krista Ann Sissell
             First Name                Middle Name             Last Name



        Name, Number, Street, City, State & Zip Code                              On which line in Part 1 did you enter the creditor?   2.1
        Trott Law
        31440 Northwestern Hwy Ste 200                                            Last 4 digits of account number   3516
        Farmington Hills, MI 48334-5422




Official Form 106D                  Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property                               page 2 of 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                                    Case:19-00970-jtg                      Doc #:22 Filed: 04/04/19                          Page 13 of 42
      Fill in this information to identify your case:

 Debtor 1                   Isaac Arnold Sissell
                            First Name                       Middle Name                       Last Name

 Debtor 2                   Krista Ann Sissell
 (Spouse if, filing)        First Name                       Middle Name                      Last Name


                                                      WESTERN DISTRICT OF MICHIGAN, GRAND RAPIDS
 United States Bankruptcy Court for the:              DIVISION

 Case number           19-00970
 (if known)
                                                                                                                                                       Check if this is an
                                                                                                                                                        amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your name and
case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
        No. Go to Part 2.
        Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor ¶s name. If you have more than two priority unsecured claims, fill out the Continuation Page of Part
       1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                       Total claim         Priority               Nonpriority
                                                                                                                                           amount                 amount
 2.1          Internal Revenue Service                             Last 4 digits of account number         4513              $8,896.00            $8,896.00                     $0.00
              Priority Creditor's Name
              Centralized Incolvency                               When was the debt incurred?             2019
              Operations
              PO Box 7346
              Philadelphia, PA 19101-7346
              Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                           Contingent
         Debtor 1 only                                             Unliquidated
         Debtor 2 only                                             Disputed
         Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

         At least one of the debtors and another                   Domestic support obligations
         Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                             Claims for death or personal injury while you were intoxicated
         No                                                        Other. Specify
         Yes                                                                           2016 Personal Taxes




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 1 of 23
Software Copyright (c) 2019 CINGroup - www.cincompass.com                                                           G14744
                                  Case:19-00970-jtg                 Doc #:22 Filed: 04/04/19                          Page 14 of 42
 Debtor 1
 Debtor 2 Sissell, Isaac Arnold & Sissell, Krista Ann                                                Case number (if known)       19-00970

 2.2      State of Michigan                                   Last 4 digits of account number      3256               $2,884.16       $2,884.16       $0.00
          Priority Creditor's Name
          Michigan Dept. of Treasury                          When was the debt incurred?          10/24/2018
          PO Box 30199
          Lansing, MI 48909-7699
          Number Street City State Zip Code                   As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                       Contingent
        Debtor 1 only                                         Unliquidated
        Debtor 2 only                                         Disputed
        Debtor 1 and Debtor 2 only                           Type of PRIORITY unsecured claim:

        At least one of the debtors and another               Domestic support obligations
        Check if this claim is for a community debt           Taxes and certain other debts you owe the government
       Is the claim subject to offset?                         Claims for death or personal injury while you were intoxicated
        No                                                    Other. Specify
        Yes                                                                      Tax lien

          State of Michigan Office Child
 2.3      Support                                             Last 4 digits of account number      0045             $10,718.39       $10,718.09       $0.30
          Priority Creditor's Name
                                                              When was the debt incurred?          2004 - 2019
          PO Box 30478
          Lansing, MI 48909-7978
          Number Street City State Zip Code                   As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                       Contingent
        Debtor 1 only                                         Unliquidated
        Debtor 2 only                                         Disputed
        Debtor 1 and Debtor 2 only                           Type of PRIORITY unsecured claim:

        At least one of the debtors and another               Domestic support obligations
        Check if this claim is for a community debt           Taxes and certain other debts you owe the government
       Is the claim subject to offset?                         Claims for death or personal injury while you were intoxicated
        No                                                    Other. Specify
        Yes                                                                      Child support

          State of Michigan Office Child
 2.4      Support                                             Last 4 digits of account number      0045               $6,773.31       $6,773.31       $0.00
          Priority Creditor's Name
                                                              When was the debt incurred?          1999 - 2019
          PO Box 30478
          Lansing, MI 48909-7978
          Number Street City State Zip Code                   As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                       Contingent
        Debtor 1 only                                         Unliquidated
        Debtor 2 only                                         Disputed
        Debtor 1 and Debtor 2 only                           Type of PRIORITY unsecured claim:

        At least one of the debtors and another               Domestic support obligations
        Check if this claim is for a community debt           Taxes and certain other debts you owe the government
       Is the claim subject to offset?                         Claims for death or personal injury while you were intoxicated
        No                                                    Other. Specify
        Yes                                                                      Child suppport




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 2 of 23
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                                   Case:19-00970-jtg                     Doc #:22 Filed: 04/04/19                           Page 15 of 42
 Debtor 1
 Debtor 2 Sissell, Isaac Arnold & Sissell, Krista Ann                                                     Case number (if known)           19-00970

            State of Michigan Office Child
 2.5        Support                                               Last 4 digits of account number       0045                $6,717.10              $6,717.10                   $0.00
            Priority Creditor's Name
                                                                  When was the debt incurred?           2009 - 2019
            PO Box 30478
            Lansing, MI 48909-7978
            Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                          Contingent
         Debtor 1 only                                            Unliquidated
         Debtor 2 only                                            Disputed
         Debtor 1 and Debtor 2 only                              Type of PRIORITY unsecured claim:

         At least one of the debtors and another                  Domestic support obligations
         Check if this claim is for a community debt              Taxes and certain other debts you owe the government
        Is the claim subject to offset?                            Claims for death or personal injury while you were intoxicated
         No                                                       Other. Specify
         Yes                                                                          Child support

 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

        No. You have nothing to report in this part. Submit this form to the court with your other schedules.
        Yes.
 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of Part
       2.
                                                                                                                                                            Total claim

 4.1        ADT                                                      Last 4 digits of account number                                                                    $1,101.05
            Nonpriority Creditor's Name
                                                                     When was the debt incurred?             2018
            3190 S Vaughn Way
            Aurora, CO 80014-3512
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.
             Debtor 1 only                                           Contingent
             Debtor 2 only                                           Unliquidated
             Debtor 1 and Debtor 2 only                              Disputed
             At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community                  Student loans
            debt                                                      Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                          report as priority claims
             No                                                      Debts to pension or profit-sharing plans, and other similar debts
             Yes                                                     Other. Specify     Security services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                                 Page 3 of 23
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                                  Case:19-00970-jtg                 Doc #:22 Filed: 04/04/19                         Page 16 of 42
 Debtor 1
 Debtor 2 Sissell, Isaac Arnold & Sissell, Krista Ann                                               Case number (if known)            19-00970

 4.2      Advanced Radiology Services PC                        Last 4 digits of account number       8238                                         $332.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2013
          3264 N Evergreen Dr NE
          Grand Rapids, MI 49525-9746
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     Medical services


 4.3      Advanced Radiology Services PC                        Last 4 digits of account number       1708                                         $242.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2015
          3264 N Evergreen Dr NE
          Grand Rapids, MI 49525-9746
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     Medical services


 4.4      Advanced Radiology Services PC                        Last 4 digits of account number       7912                                         $173.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2013
          3264 N Evergreen Dr NE
          Grand Rapids, MI 49525-9746
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     Medical services




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 4 of 23
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                                  Case:19-00970-jtg                 Doc #:22 Filed: 04/04/19                         Page 17 of 42
 Debtor 1
 Debtor 2 Sissell, Isaac Arnold & Sissell, Krista Ann                                               Case number (if known)            19-00970

 4.5      AT&T Mobility                                         Last 4 digits of account number       5096                                        $2,955.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018
          1025 Lenox Park Blvd NE
          Atlanta, GA 30319-5309
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     Utilities


 4.6      Carmens Daycare and Learning                          Last 4 digits of account number       74SC                                        $2,404.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           02/16/2016
          525 N 4th Ave
          Big Rapids, MI 49307-1513
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     Judgment


 4.7      Check into Cash                                       Last 4 digits of account number       5626                                         $676.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018
          201 Keith St SW Ste 80
          Cleveland, TN 37311-5867
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     Loan




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 5 of 23
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                                  Case:19-00970-jtg                 Doc #:22 Filed: 04/04/19                         Page 18 of 42
 Debtor 1
 Debtor 2 Sissell, Isaac Arnold & Sissell, Krista Ann                                               Case number (if known)            19-00970

 4.8      Chemical Bank                                         Last 4 digits of account number                                                    $633.30
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018
          333 E Main St
          Midland, MI 48640-6511
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     Loan


 4.9      Chemical Bank                                         Last 4 digits of account number                                                    $879.74
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018
          333 E Main St
          Midland, MI 48640-6511
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     Loan


 4.10     Coffessco Fire Protection                             Last 4 digits of account number                                                   $1,855.54
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018
          411 Ottawa St
          Muskegon, MI 49442-1012
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     Services rendered




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 6 of 23
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                                  Case:19-00970-jtg                 Doc #:22 Filed: 04/04/19                         Page 19 of 42
 Debtor 1
 Debtor 2 Sissell, Isaac Arnold & Sissell, Krista Ann                                               Case number (if known)            19-00970

 4.11     Consumers Energy                                      Last 4 digits of account number                                                    $253.55
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018
          PO Box 740309
          Cincinnati, OH 45274-0309
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     Utilities


 4.12     Credit Acceptance Corp                                Last 4 digits of account number       5152                                        $5,887.41
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2016
          PO Box 5070
          Southfield, MI 48086-5070
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     Deficiency balance


 4.13     DTE                                                   Last 4 digits of account number       99SC                                        $1,106.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           05/17/2016
          444 Wealthy St SW
          Grand Rapids, MI 49503-4023
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     Judgment




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 7 of 23
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                                  Case:19-00970-jtg                 Doc #:22 Filed: 04/04/19                         Page 20 of 42
 Debtor 1
 Debtor 2 Sissell, Isaac Arnold & Sissell, Krista Ann                                               Case number (if known)            19-00970

 4.14     DTE Energy                                            Last 4 digits of account number       0418                                         $858.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018
          923 Hastings St # 1009
          Traverse City, MI 49686-3442
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     Utilities


          Emergency Care Specialists-Big
 4.15     Rapids                                                Last 4 digits of account number       9182                                         $254.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2016
          4100 Embassy Dr SE Ste 400
          Grand Rapids, MI 49546-2416
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     Medical services


 4.16     Emergency Care Specialists-Kelsey                     Last 4 digits of account number       1809                                         $213.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2014
          418 Washington St
          Lakeview, MI 48850-7102
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     Medical services




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 8 of 23
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                                  Case:19-00970-jtg                 Doc #:22 Filed: 04/04/19                         Page 21 of 42
 Debtor 1
 Debtor 2 Sissell, Isaac Arnold & Sissell, Krista Ann                                               Case number (if known)            19-00970

 4.17     Huntington National Bank                              Last 4 digits of account number                                                    $386.71
          Nonpriority Creditor's Name
          Attn: GW2W21                                          When was the debt incurred?           2018
          5555 Cleveland Ave
          Columbus, OH 43231-4048
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     Loan


 4.18     Huntington National Bank                              Last 4 digits of account number                                                    $291.58
          Nonpriority Creditor's Name
          Attn: GW2W21                                          When was the debt incurred?           2018
          5555 Cleveland Ave
          Columbus, OH 43231-4048
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     Loan


 4.19     Huntington National Bank                              Last 4 digits of account number                                                   $1,644.77
          Nonpriority Creditor's Name
          Attn: GW2W21                                          When was the debt incurred?           2018
          5555 Cleveland Ave
          Columbus, OH 43231-4048
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     Loan




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 9 of 23
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                                  Case:19-00970-jtg                 Doc #:22 Filed: 04/04/19                         Page 22 of 42
 Debtor 1
 Debtor 2 Sissell, Isaac Arnold & Sissell, Krista Ann                                               Case number (if known)            19-00970

 4.20     Imaging Consultants PLLC                              Last 4 digits of account number       4320                                          $76.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2014
          605 Oak St
          Big Rapids, MI 49307-2048
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     Medical services


 4.21     Imaging Consultants, PLLC                             Last 4 digits of account number       4314                                          $78.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2015
          605 Oak St
          Big Rapids, MI 49307-2048
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     Medical services


 4.22     Imaging Consultants, PLLC                             Last 4 digits of account number       4315                                          $59.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2015
          605 Oak St
          Big Rapids, MI 49307-2048
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     Medical services




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 10 of 23
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                                  Case:19-00970-jtg                 Doc #:22 Filed: 04/04/19                         Page 23 of 42
 Debtor 1
 Debtor 2 Sissell, Isaac Arnold & Sissell, Krista Ann                                               Case number (if known)            19-00970

 4.23     Imaging Consultants, PLLC                             Last 4 digits of account number       7338                                          $30.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2017
          605 Oak St
          Big Rapids, MI 49307-2048
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     Medical services


 4.24     Imaging Consultants, PLLC                             Last 4 digits of account number       8673                                          $30.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2017
          605 Oak St
          Big Rapids, MI 49307-2048
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     Medical services


 4.25     Jeffrey Williamson DO, PC                             Last 4 digits of account number       0810                                         $180.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2014
          6785 Myers Lake Ave NE
          Rockford, MI 49341-7416
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     Medical services




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 11 of 23
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                                  Case:19-00970-jtg                 Doc #:22 Filed: 04/04/19                         Page 24 of 42
 Debtor 1
 Debtor 2 Sissell, Isaac Arnold & Sissell, Krista Ann                                               Case number (if known)            19-00970

 4.26     Marshall Music                                        Last 4 digits of account number       3321                                         $189.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2015
          3240 E Saginaw St
          Lansing, MI 48912-4714
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     Purchase of merchandise


 4.27     Orbit Leasing Inc                                     Last 4 digits of account number       00GC                                        $9,592.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           07/18/2014
          1515 28th St SW
          Grand Rapids, MI 49509-2707
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     Judgment


          Progressive Michigan Insurance
 4.28     Co                                                    Last 4 digits of account number       1985                                         $479.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2016
          6300 Wilson Mills Rd
          Mayfield, OH 44143-2109
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     Past due premiums




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 12 of 23
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                                  Case:19-00970-jtg                 Doc #:22 Filed: 04/04/19                         Page 25 of 42
 Debtor 1
 Debtor 2 Sissell, Isaac Arnold & Sissell, Krista Ann                                               Case number (if known)            19-00970

          Social Security Administration
 4.29     Office                                                Last 4 digits of account number       75A0                                        $1,265.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2013
          15510 Jamaica Ave
          Jamaica, NY 11432-3898
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     Overpayment


 4.30     Spectrum Health                                       Last 4 digits of account number                                                    $177.77
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018
          PO Box 88013
          Chicago, IL 60680-1013
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     Medical services


 4.31     Spectrum Health                                       Last 4 digits of account number                                                    $667.72
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018
          PO Box 88013
          Chicago, IL 60680-1013
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     Medical services




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 13 of 23
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                                  Case:19-00970-jtg                 Doc #:22 Filed: 04/04/19                         Page 26 of 42
 Debtor 1
 Debtor 2 Sissell, Isaac Arnold & Sissell, Krista Ann                                               Case number (if known)            19-00970

          Spectrum Health Big Rapids
 4.32     Hospital                                              Last 4 digits of account number       7109                                         $237.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2017
          605 Oak St
          Big Rapids, MI 49307-2048
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     Medical services


 4.33     Sprint                                                Last 4 digits of account number                                                   $7,554.28
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018
          PO Box 4191
          Carol Stream, IL 60197-4191
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     Utilities


 4.34     T-Moble                                               Last 4 digits of account number       5516                                         $180.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018
          PO Box 37380
          Albuquerque, NM 87176-7380
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     Utilities




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 14 of 23
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                                  Case:19-00970-jtg                 Doc #:22 Filed: 04/04/19                         Page 27 of 42
 Debtor 1
 Debtor 2 Sissell, Isaac Arnold & Sissell, Krista Ann                                               Case number (if known)            19-00970

 4.35     Tempoe LLC                                            Last 4 digits of account number       5397                                        $2,800.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018
          1750 Elm St # 1200
          Manchester, NH 03104-2907
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     Purchase of merchandise


 4.36     TruCare Pharmacy                                      Last 4 digits of account number                                                   $5,694.42
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018
          6140 28th St SE
          Grand Rapids, MI 49546-6938
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     Medical services


 4.37     US Dept of Education/Great Lakes                      Last 4 digits of account number       0675                                        $2,892.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2009 - 2019
          PO Box 4222
          Iowa City, IA 52244-4222
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify
                                                                                     Student loan




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 15 of 23
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                                  Case:19-00970-jtg                 Doc #:22 Filed: 04/04/19                         Page 28 of 42
 Debtor 1
 Debtor 2 Sissell, Isaac Arnold & Sissell, Krista Ann                                               Case number (if known)            19-00970

 4.38     US Dept of Education/Great Lakes                      Last 4 digits of account number       0740                                        $1,764.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2009 - 2019
          PO Box 4222
          Iowa City, IA 52244-4222
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify
                                                                                     Student loan
 4.39     Verizon Wireless                                      Last 4 digits of account number       0001                                        $4,618.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2016
          529 N Monroe Ave
          Green Bay, WI 54301-4909
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     Utilities


 4.40     Verizon Wireless                                      Last 4 digits of account number       0001                                        $2,812.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2016
          529 N Monroe Ave
          Green Bay, WI 54301-4909
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     Utilities




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 16 of 23
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                                  Case:19-00970-jtg                   Doc #:22 Filed: 04/04/19                            Page 29 of 42
 Debtor 1
 Debtor 2 Sissell, Isaac Arnold & Sissell, Krista Ann                                                   Case number (if known)          19-00970

 4.41      Westbrook Recovery Center                              Last 4 digits of account number                                                            $12,840.00
           Nonpriority Creditor's Name
                                                                  When was the debt incurred?             2018
           3210 Eagle Run Dr NE Ste 200
           Grand Rapids, MI 49525-7051
           Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

            Debtor 1 only                                         Contingent
            Debtor 2 only                                         Unliquidated
            Debtor 1 and Debtor 2 only                            Disputed
            At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community                Student loans
           debt                                                    Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                        report as priority claims
            No                                                    Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                   Other. Specify      Medical services

 Part 3:     List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Allied Collection Services                                 Line 4.25 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 1799
 Holland, MI 49422-1799
                                                            Last 4 digits of account number                    0810
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Cadillac Accounts Receivable                               Line 4.21 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Management                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 1015 Wilcox St
 Cadillac, MI 49601-2527
                                                            Last 4 digits of account number                    4314
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Cadillac Accounts Receivable                               Line 4.21 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Management                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Attn: Bankruptcy
 PO Box 358
 Cadillac, MI 49601-0358
                                                            Last 4 digits of account number                    4314
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Cadillac Accounts Receivable                               Line 4.20 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Management                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Attn: Bankruptcy
 PO Box 358
 Cadillac, MI 49601-0358
                                                            Last 4 digits of account number                    4320
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Cadillac Accounts Receivable                               Line 4.20 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Management                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 1015 Wilcox St
 Cadillac, MI 49601-2527
                                                            Last 4 digits of account number                    4320
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 17 of 23
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                                  Case:19-00970-jtg                  Doc #:22 Filed: 04/04/19                         Page 30 of 42
 Debtor 1
 Debtor 2 Sissell, Isaac Arnold & Sissell, Krista Ann                                                Case number (if known)         19-00970

 Cadillac Accounts Receivable                               Line 4.22 of (Check one):               Part 1: Creditors with Priority Unsecured Claims
 Management                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 1015 Wilcox St
 Cadillac, MI 49601-2527
                                                            Last 4 digits of account number                4315
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Cadillac Accounts Receivable                               Line 4.22 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Management                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Attn: Bankruptcy
 PO Box 358
 Cadillac, MI 49601-0358
                                                            Last 4 digits of account number                4315
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Cadillac Accounts Receivable                               Line 4.23 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Management                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 1015 Wilcox St
 Cadillac, MI 49601-2527
                                                            Last 4 digits of account number                7338
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Cadillac Accounts Receivable                               Line 4.23 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Management                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Attn: Bankruptcy
 PO Box 358
 Cadillac, MI 49601-0358
                                                            Last 4 digits of account number                7338
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Cadillac Accounts Receivable                               Line 4.24 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Management                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Attn: Bankruptcy
 PO Box 358
 Cadillac, MI 49601-0358
                                                            Last 4 digits of account number                8673
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Cadillac Accounts Receivable                               Line 4.24 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Management                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 1015 Wilcox St
 Cadillac, MI 49601-2527
                                                            Last 4 digits of account number                8673
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 CBCS                                                       Line 4.32 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 185                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Columbus, OH 43216-0185
                                                            Last 4 digits of account number                7109
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 CBCS                                                       Line 4.32 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 2334
 Columbus, OH 43216-2334
                                                            Last 4 digits of account number                7109
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Credence Resource Management                               Line 4.5 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 17000 Dallas Pkwy Ste 20                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Dallas, TX 75248-1938
                                                            Last 4 digits of account number                5096
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Credence Resource Management                               Line 4.5 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO Box 2300                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Southgate, MI 48195-4300
Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 18 of 23
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                                  Case:19-00970-jtg                   Doc #:22 Filed: 04/04/19                          Page 31 of 42
 Debtor 1
 Debtor 2 Sissell, Isaac Arnold & Sissell, Krista Ann                                                 Case number (if known)          19-00970
                                                            Last 4 digits of account number                  5096
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Acceptance                                          Line 4.12 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 25505 W 12 Mile Rd Ste 3000                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Southfield, MI 48034-8331
                                                            Last 4 digits of account number                  5152
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Enhanced Recovery Corp                                     Line 4.34 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 57547                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Jacksonville, FL 32241-7547
                                                            Last 4 digits of account number                  5516
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Enhanced Recovery Corp                                     Line 4.34 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 8014 Bayberry Rd
 Jacksonville, FL 32256-7412
                                                            Last 4 digits of account number                  5516
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Imaging Consultants, PLLC                                  Line 4.21 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 186                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Grand Rapids, MI 49501-0186
                                                            Last 4 digits of account number                  4314
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Imaging Consultants, PLLC                                  Line 4.20 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 186                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Grand Rapids, MI 49501-0186
                                                            Last 4 digits of account number                  4320
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Imaging Consultants, PLLC                                  Line 4.22 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 186                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Grand Rapids, MI 49501-0186
                                                            Last 4 digits of account number                  4315
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Imaging Consultants, PLLC                                  Line 4.23 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 186                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Grand Rapids, MI 49501-0186
                                                            Last 4 digits of account number                  7338
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Imaging Consultants, PLLC                                  Line 4.24 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 186                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Grand Rapids, MI 49501-0186
                                                            Last 4 digits of account number                  8673
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Jeremy M. Chisholm, Esq.                                   Line 4.27 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 173                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Byron Center, MI 49315-0173
                                                            Last 4 digits of account number                  00GC
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Marshall Music                                             Line 4.26 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 4555 Wilson Ave SW Ste 1                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Grandville, MI 49418-2370
                                                            Last 4 digits of account number                  3321
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Melissa Kay Ryman                                          Line 2.4 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 7033 E 48th St                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Newaygo, MI 49337-9593

Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 19 of 23
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                                  Case:19-00970-jtg                   Doc #:22 Filed: 04/04/19                          Page 32 of 42
 Debtor 1
 Debtor 2 Sissell, Isaac Arnold & Sissell, Krista Ann                                                 Case number (if known)          19-00970
                                                            Last 4 digits of account number                  0045
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Misty Jean Sissell                                         Line 2.3 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 23500 W South County Line Rd                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Sand Lake, MI 49343-9306
                                                            Last 4 digits of account number                  0045
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Penn Credit Corporation                                    Line 4.14 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 916 S 14th St                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Harrisburg, PA 17104-3425
                                                            Last 4 digits of account number                  0418
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Penn Credit Corporation                                    Line 4.14 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Attn:Bankruptcy                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 988
 Harrisburg, PA 17108-0988
                                                            Last 4 digits of account number                  0418
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Plaza Services, LLC                                        Line 4.7 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 110 Hammond Dr Ste 110                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Atlanta, GA 30328-4806
                                                            Last 4 digits of account number                  5626
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Receivable Management Services                             Line 4.28 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 240 Emery St                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Bethlehem, PA 18015-1980
                                                            Last 4 digits of account number                  1985
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Receivable Management Services                             Line 4.28 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 4200 Cantera Dr Ste 211
 Warrenville, IL 60555-3040
                                                            Last 4 digits of account number                  1985
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Receivables Management Partners                            Line 4.2 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 13129
 Lansing, MI 48901-3129
                                                            Last 4 digits of account number                  8238
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Receivables Management Partners                            Line 4.15 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 13129
 Lansing, MI 48901-3129
                                                            Last 4 digits of account number                  9182
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Receivables Management Partners                            Line 4.3 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 13129
 Lansing, MI 48901-3129
                                                            Last 4 digits of account number                  1708
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Receivables Management Partners                            Line 4.16 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 13129
 Lansing, MI 48901-3129
                                                            Last 4 digits of account number                  1809
Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 20 of 23
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                                  Case:19-00970-jtg                   Doc #:22 Filed: 04/04/19                            Page 33 of 42
 Debtor 1
 Debtor 2 Sissell, Isaac Arnold & Sissell, Krista Ann                                                   Case number (if known)        19-00970


 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Receivables Management Partners                            Line 4.4 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 (Rmp)                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 Attn: Bankruptcy
 PO Box 13129
 Lansing, MI 48901-3129
                                                            Last 4 digits of account number                    7912
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 RMP Services                                               Line 4.2 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 8155 Executive Ct                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Lansing, MI 48917-7774
                                                            Last 4 digits of account number                    8238
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 RMP Services                                               Line 4.15 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 8155 Executive Ct                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Lansing, MI 48917-7774
                                                            Last 4 digits of account number                    9182
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 RMP Services                                               Line 4.3 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 8155 Executive Ct                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Lansing, MI 48917-7774
                                                            Last 4 digits of account number                    1708
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 RMP Services                                               Line 4.16 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 8155 Executive Ct                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Lansing, MI 48917-7774
                                                            Last 4 digits of account number                    1809
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 RMP Services                                               Line 4.4 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 8155 Executive Ct                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Lansing, MI 48917-7774
                                                            Last 4 digits of account number                    7912
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Shannon Lyn Knight                                         Line 2.5 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 15885 Larsen Ave                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Gowen, MI 49326-9521
                                                            Last 4 digits of account number                    0045
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Social Security Adminstration                              Line 4.29 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Office of Regional Commissioner                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 26 Federal Plz Rm 40-120
 New York, NY 10278-0004
                                                            Last 4 digits of account number                    75A0
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 State of Michigan Office Child                             Line 2.3 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Support                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 235 S Grand Ave Ofc
 Lansing, MI 48933-1805
                                                            Last 4 digits of account number                    0045
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 State of Michigan Office Child                             Line 2.3 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Support                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 30037
 Lansing, MI 48909-7537
                                                            Last 4 digits of account number                    0045
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?

Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 21 of 23
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                                  Case:19-00970-jtg                   Doc #:22 Filed: 04/04/19                            Page 34 of 42
 Debtor 1
 Debtor 2 Sissell, Isaac Arnold & Sissell, Krista Ann                                                   Case number (if known)        19-00970

 State of Michigan Office Child                             Line 2.4 of (Check one):                  Part 1: Creditors with Priority Unsecured Claims
 Support                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 30037
 Lansing, MI 48909-7537
                                                            Last 4 digits of account number                    0045
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 State of Michigan Office Child                             Line 2.4 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Support                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 235 S Grand Ave Ofc
 Lansing, MI 48933-1805
                                                            Last 4 digits of account number                    0045
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 State of Michigan Office Child                             Line 2.5 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Support                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 30037
 Lansing, MI 48909-7537
                                                            Last 4 digits of account number                    0045
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 State of Michigan Office Child                             Line 2.5 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Support                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 235 S Grand Ave Ofc
 Lansing, MI 48933-1805
                                                            Last 4 digits of account number                    0045
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 T-Mobile                                                   Line 4.34 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 T-Mobile Bankruptcy Team                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 53410
 Bellevue, WA 98015-3410
                                                            Last 4 digits of account number                    5516
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 US Department of Education                                 Line 4.37 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 ECMC/Bankruptcy                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 16408
 Saint Paul, MN 55116-0408
                                                            Last 4 digits of account number                    0675
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 US Department of Education                                 Line 4.38 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 ECMC/Bankruptcy                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 16408
 Saint Paul, MN 55116-0408
                                                            Last 4 digits of account number                    0740
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Vance & Huffman LLC                                        Line 4.35 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 55 Monette Pkwy Ste 100
 Smithfield, VA 23430-2577
                                                            Last 4 digits of account number                    5397
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Verizon Wireless                                           Line 4.39 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Attn: Verizon Wireless Bankruptcy                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Admini
 500 Technology Dr Ste 550
 Weldon Spring, MO 63304-2225
                                                            Last 4 digits of account number                    0001
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 22 of 23
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                                   Case:19-00970-jtg                     Doc #:22 Filed: 04/04/19                         Page 35 of 42
 Debtor 1
 Debtor 2 Sissell, Isaac Arnold & Sissell, Krista Ann                                                     Case number (if known)        19-00970

 Verizon Wireless                                            Line 4.40 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 Attn: Verizon Wireless Bankruptcy                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Admini
 500 Technology Dr Ste 550
 Weldon Spring, MO 63304-2225
                                                             Last 4 digits of account number                      0001

 Part 4:     Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                   24,208.80
 Total claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                          6b.       $                   11,780.16
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                        0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                        0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                   35,988.96

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                    4,656.00
 Total claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                          0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                          0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                   71,705.84

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                   76,361.84




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 23 of 23
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                                   Case:19-00970-jtg                       Doc #:22 Filed: 04/04/19              Page 36 of 42
              Fill in this information to identify your case:

 Debtor 1                 Isaac Arnold Sissell
                          First Name                         Middle Name              Last Name

 Debtor 2                 Krista Ann Sissell
 (Spouse if, filing)      First Name                         Middle Name              Last Name


                                                      WESTERN DISTRICT OF MICHIGAN, GRAND RAPIDS
 United States Bankruptcy Court for the:              DIVISION

 Case number           19-00970
 (if known)
                                                                                                                                            Check if this is an
                                                                                                                                             amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with your other schedules.    You have nothing else to report on this form.
         Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).
2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
        unexpired leases.


         Person or company with whom you have the contract or lease                     State what the contract or lease is for
                          Name, Number, Street, City, State and ZIP Code
  2.1
           Name


           Number       Street

           City                                    State                   ZIP Code
  2.2
           Name


           Number       Street

           City                                    State                   ZIP Code
  2.3
           Name


           Number       Street

           City                                    State                   ZIP Code
  2.4
           Name


           Number       Street

           City                                    State                   ZIP Code
  2.5
           Name


           Number       Street

           City                                    State                   ZIP Code




Official Form 106G                                Schedule G: Executory Contracts and Unexpired Leases                                                      Page 1 of 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                                     Case:19-00970-jtg                         Doc #:22 Filed: 04/04/19       Page 37 of 42
              Fill in this information to identify your case:

 Debtor 1                   Isaac Arnold Sissell
                            First Name                           Middle Name             Last Name

 Debtor 2                   Krista Ann Sissell
 (Spouse if, filing)        First Name                           Middle Name             Last Name


                                                         WESTERN DISTRICT OF MICHIGAN, GRAND RAPIDS
 United States Bankruptcy Court for the:                 DIVISION

 Case number           19-00970
 (if known)
                                                                                                                                   Check if this is an
                                                                                                                                    amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                          12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

       No
       Yes
       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona,
       California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

       No. Go to line 3.
       Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in
      line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form
      106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out
      Column 2.

                Column 1: Your codebtor                                                                  Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                           Check all schedules that apply:

    3.1                                                                                                   Schedule D, line
                Name
                                                                                                          Schedule E/F, line
                                                                                                          Schedule G, line
                Number             Street
                City                                     State                            ZIP Code




    3.2                                                                                                   Schedule D, line
                Name
                                                                                                          Schedule E/F, line
                                                                                                          Schedule G, line
                Number             Street
                City                                     State                            ZIP Code




Official Form 106H                                                                   Schedule H: Your Codebtors                                  Page 1 of 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                                  Case:19-00970-jtg            Doc #:22 Filed: 04/04/19                    Page 38 of 42



Fill in this information to identify your case:

Debtor 1                      Isaac Arnold Sissell

Debtor 2                      Krista Ann Sissell
(Spouse, if filing)


United States Bankruptcy Court for the:       WESTERN DISTRICT OF MICHIGAN, GRAND
                                              RAPIDS DIVISION

Case number               19-00970                                                                         Check if this is:
(If known)
                                                                                                              An amended filing
                                                                                                              A supplement showing postpetition chapter 13
                                                                                                               income as of the following date:

Official Form 106I                                                                                             MM / DD/ YYYY
Schedule I: Your Income                                                                                                                      12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                  Debtor 1                                     Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                    Employed
                                             Employment status
       attach a separate page with
       information about additional                                   Not employed                                Not employed
       employers.
                                             Occupation              Self employed
       Include part-time, seasonal, or
       self-employed work.                                           Isaac Sissell d/b/a Graham
                                             Employer's name         Renovation
       Occupation may include student or
       homemaker, if it applies.         Employer's address
                                                                     8640 Northland Dr
                                                                     Stanwood, MI 49346-9063

                                             How long employed there?           5 months

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse
unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more
space, attach a separate sheet to this form.

                                                                                                         For Debtor 1          For Debtor 2 or
                                                                                                                               non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.             2.    $         1,943.61        $             0.00

3.     Estimate and list monthly overtime pay.                                                 3.   +$              0.00       +$            0.00

4.     Calculate gross Income. Add line 2 + line 3.                                            4.    $      1,943.61               $      0.00




Official Form 106I                                                        Schedule I: Your Income                                                     page 1
                            Case:19-00970-jtg                Doc #:22 Filed: 04/04/19                        Page 39 of 42

Debtor 1
Debtor 2    Sissell, Isaac Arnold & Sissell, Krista Ann                                             Case number (if known)    19-00970


                                                                                                        For Debtor 1            For Debtor 2 or
                                                                                                                                non-filing spouse
      Copy line 4 here                                                                      4.          $      1,943.61         $             0.00

5.    List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                   5a.        $              0.00     $               0.00
      5b.    Mandatory contributions for retirement plans                                    5b.        $              0.00     $               0.00
      5c.    Voluntary contributions for retirement plans                                    5c.        $              0.00     $               0.00
      5d.    Required repayments of retirement fund loans                                    5d.        $              0.00     $               0.00
      5e.    Insurance                                                                       5e.        $              0.00     $               0.00
      5f.    Domestic support obligations                                                    5f.        $              0.00     $               0.00
      5g.    Union dues                                                                      5g.        $              0.00     $               0.00
      5h.    Other deductions. Specify:                                                      5h.+       $              0.00 +   $               0.00
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                        6.      $                  0.00     $               0.00
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                   7.      $          1,943.61         $               0.00
8.    List all other income regularly received:
      8a.    Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                             8a.        $              0.00     $               0.00
      8b. Interest and dividends                                                             8b.        $              0.00     $               0.00
      8c.    Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                            8c.        $              0.00     $               0.00
      8d. Unemployment compensation                                                          8d.        $              0.00     $               0.00
      8e.    Social Security                                                                 8e.        $              0.00     $               0.00
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                        8f.  $                    0.00   $                 0.00
      8g. Pension or retirement income                                                       8g. $                     0.00   $                 0.00
      8h. Other monthly income. Specify:                                                     8h.+ $                    0.00 + $                 0.00

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                              9.      $                  0.00     $                0.00

10. Calculate monthly income. Add line 7 + line 9.                                         10. $            1,943.61 + $             0.00 = $           1,943.61
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                       11.      +$              0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on theSummary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it applies 12.         $           1,943.61
                                                                                                                                           Combined
                                                                                                                                           monthly income
13. Do you expect an increase or decrease within the year after you file this form?
         No.
         Yes. Explain:




Official Form 106I                                                      Schedule I: Your Income                                                           page 2
                             Case:19-00970-jtg                   Doc #:22 Filed: 04/04/19                        Page 40 of 42



Fill in this information to identify your case:

Debtor 1                Isaac Arnold Sissell                                                                Check if this is:
                                                                                                             An amended filing
Debtor 2                Krista Ann Sissell                                                                   A supplement showing postpetition chapter 13
(Spouse, if filing)                                                                                             expenses as of the following date:

United States Bankruptcy Court for the:    WESTERN DISTRICT OF MICHIGAN, GRAND                                     MM / DD / YYYY
                                           RAPIDS DIVISION

Case number           19-00970
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                              12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
       No. Go to line 2.
       Yes. Does Debtor 2 live in a separate household?
             No
                 Yes. Debtor 2 must file Official Form 106J-2,Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?              No
      Do not list Debtor 1 and
      Debtor 2.
                                           Yes.   Fill out this information for
                                                   each dependent..............
                                                                                   Dependent¶s relationship to
                                                                                   Debtor 1 or Debtor 2
                                                                                                                      Dependent¶s
                                                                                                                      age
                                                                                                                                      Does dependent
                                                                                                                                      live with you?

      Do not state the                                                                                                                 No
      dependents names.                                                            Daughter                           15               Yes
                                                                                                                                       No
                                                                                   Daughter                           9                Yes
                                                                                                                                       No
                                                                                   Daughter                           7                Yes
                                                                                                                                       No
                                                                                   Daughter                           6                Yes
                                                                                                                                       No
                                                                                   Daughter                           4                Yes
3.    Do your expenses include
      expenses of people other than
                                                  No
      yourself and your dependents?               Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the
value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                      Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                           750.00

      If not included in line 4:

      4a.     Real estate taxes                                                                            4a.    $                           0.00
      4b.     Property, homeowner¶s, or renter¶s insurance                                                 4b.    $                           0.00
      4c.     Home maintenance, repair, and upkeep expenses                                                4c.    $                           0.00
      4d.     Homeowner¶s association or condominium dues                                                  4d.    $                           0.00

Official Form 106J                                                   Schedule J: Your Expenses                                                         page 1
                        Case:19-00970-jtg            Doc #:22 Filed: 04/04/19               Page 41 of 42


Debtor 1
Debtor 2    Sissell, Isaac Arnold & Sissell, Krista Ann                             Case number (if known)   19-00970

5.   Additional mortgage payments for your residence, such as home equity loans           5. $                          0.00




Official Form 106J                                      Schedule J: Your Expenses                                              page 2
                             Case:19-00970-jtg                   Doc #:22 Filed: 04/04/19                        Page 42 of 42


Debtor 1
Debtor 2     Sissell, Isaac Arnold & Sissell, Krista Ann                                               Case number (if known)       19-00970

6.    Utilities:
      6a.     Electricity, heat, natural gas                                                   6a. $                                               250.00
      6b. Water, sewer, garbage collection                                                     6b. $                                                 0.00
      6c.     Telephone, cell phone, Internet, satellite, and cable services                   6c. $                                               150.00
      6d. Other. Specify:                                                                      6d. $                                                 0.00
7.    Food and housekeeping supplies                                                            7. $                                               500.00
8.    Childcare and children¶s education costs                                                  8. $                                                 0.00
9.    Clothing, laundry, and dry cleaning                                                       9. $                                                50.00
10.   Personal care products and services                                                      10. $                                                50.00
11.   Medical and dental expenses                                                              11. $                                                50.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                             12. $                                                  0.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                       13. $                                                  0.00
14.   Charitable contributions and religious donations                                         14. $                                                  0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                     15a. $                                                 0.00
      15b. Health insurance                                                                   15b. $                                                 0.00
      15c. Vehicle insurance                                                                  15c. $                                               140.00
      15d. Other insurance. Specify:                                                          15d. $                                                 0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                                 16. $                                                  0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                         17a. $                                                  0.00
      17b. Car payments for Vehicle 2                                                         17b. $                                                  0.00
      17c. Other. Specify:                                                                    17c. $                                                  0.00
      17d. Other. Specify:                                                                    17d. $                                                  0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).          18. $                                                  0.00
19.   Other payments you make to support others who do not live with you.                           $                                                 0.00
      Specify:                                                                                 19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                        20a. $                                                  0.00
      20b. Real estate taxes                                                                  20b. $                                                  0.00
      20c. Property, homeowner¶s, or renter¶s insurance                                       20c. $                                                  0.00
      20d. Maintenance, repair, and upkeep expenses                                           20d. $                                                  0.00
      20e. Homeowner¶s association or condominium dues                                        20e. $                                                  0.00
21.   Other: Specify:                                                                          21. +$                                                 0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                      $                       1,940.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                              $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                 $                       1,940.00
23. Calculate your monthly net income.
    23a. Copy line 12(your combined monthly income) from Schedule I.                                        23a. $                               1,943.61
    23b. Copy your monthly expenses from line 22c above.                                                    23b. -$                              1,940.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                    3.61

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
       No.
       Yes.              Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 3
